


110 HR 5536 IH: To require the Secretary of Commerce to prescribe

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5536
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2008
			Mr. Allen (for
			 himself and Mr. Gonzalez) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Secretary of Commerce to prescribe
		  regulations to reduce the incidence of vessels colliding with North Atlantic
		  right whales by limiting the speed of vessels, and for other
		  purposes.
	
	
		1.Regulations to protect North
			 Atlantic right whales from ship strikes
			(a)In
			 generalNot later than 30
			 days after the earlier of the date of the enactment of this Act or June 1,
			 2008, the Secretary of Commerce, acting through the Under Secretary for Oceans
			 and Atmosphere, shall prescribe regulations to reduce the incidence of vessels
			 colliding with North Atlantic right whales (Eubalaena glacialis) by limiting
			 the speed of vessels.
			(b)Incorporation of
			 proposed ruleThe regulations
			 required by subsection (a) shall—
				(1)incorporate the whale protection measures
			 contained in the proposed rule entitled Endangered Fish and Wildlife;
			 Proposed Rule to Implement Speed Restrictions to Reduce the Threat of Ship
			 Collisions with North Atlantic Right Whales (71 Fed. Reg. 36299; June
			 26, 2006); and
				(2)provide the same or greater level of
			 protection against collisions with vessels.
				
